Hall, Justice.
1. The property levied on and claimed appears, from the justice’s return to the certiorari, to have been sold and delivered to the claimants prior to the institution of the suit in which the judgment was'rendered from which the plaintiff’s execution issued, and to have been removed from the defendant’s premises to the house of another person, where it was found when the levy was made. Both the justices of the peace, and the jury to which an appeal had been taken in the justice’s court, found the property not subject, and on certiorari, the judge of the superior court, as it seems to us he should have done, sustained this finding. The certiorari made no other question which need be considered.
2. The property was bought and paid for in a débt due from defendant to Madden, and was conveyed and delivered to his attorneys at law, who had his demand for collection. The plaintiff insists that the claimants had no right to receive their client’s demand in anything but money, and that it was not shown that the client authorized the settlement to be made in this manner, or that he ratified it after it was made; and therefore that claimants got no *596title to the property. The settlement is a matter between them and their client. By this arrangement, the title to the property passed out of the defendant, and paid the debt of the defendant to the extent of the value placed upon it, and if the transaction with claimants was unauthorized, or if Madden refused to ratify it, they became responsible to him for so much of the debt due by defendant. But non constat that Madden did not authorize, or thathe would not ratify and adopt it. It is not tobe presumed, in the absence of proof, that his attorneys acted without authority.
Judgment affirmed.